Title: James Logan to Franklin and Hall, 7 May 1748
From: Logan, James
To: Franklin, Benjamin,Hall, David


Friends B. Franklin and David Hall
May the 7th [1748]
As I intirely condemn your Publication in your last Gazette of J.F.’s Paper in relation to me, without my approbation which I should never have granted and impute it more as the forward Act of D. Hall than of you both together, I desire that you would publish this in your next Gazette that you may make me all the Amends that now lies in your Power to your friend
J Logan
P.S. As you put the Latin one first So put this.
